Case 19-20565-tnw        Doc 30     Filed 08/01/19 Entered 08/01/19 13:22:56             Desc Main
                                    Document      Page 1 of 2

                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF KENTUCKY
                               COVINGTON DIVISION

IN RE:
MICHAEL R. WEBER, JR.
MAKISHA L. WEBER
DEBTORS                                                                      CASE NO. 19-20565


                             TRUSTEE’S REPORT AND
                       RECOMMENDATION AS TO CONFIRMATION

Confirmation: NOT RECOMMENDED

       1.      The Trustee requests that the Debtors provide a recent copy of Michael Weber’s

pay advice from his new employer.

       2.      Capital One Auto Finance filed an objection to confirmation of the plan.

[Doc. 20]. Any changes in valuation of the creditor’s collateral, a 2017 Chevrolet Cruze, interest

rate, or treatment of secured claims required to resolve the objection might affect feasibility of

the plan.

       3.      Section 5.1 of the plan states nonpriority unsecured claims will receive a 100%

dividend. The plan is not feasible as a plan paying 100% of all scheduled and filed claims within

60 months. The plan provides a pool of $55,488.00. The Trustee calculates a total pool of

approximately $64,870.00, may be required to present a plan paying a 100% dividend for all

filed claims. Plan amendments are required such as increasing plan payments, re-amortizing

secured claims, or taking other appropriate action.

       4.      The plan contains a nonstandard provision in section 8.1. The Debtors checked

the “Not included” box in section 1.3. Checking the “Not included” box makes the provision

ineffective. If the nonstandard provision is ineffective, the student loan claims will be included in

the claims paid by the Trustee. In that circumstance, a total pool of approximately $105,445.00,

may be required to present a plan paying a 100% dividend for all filed claims. Amend the plan as
Case 19-20565-tnw       Doc 30     Filed 08/01/19 Entered 08/01/19 13:22:56            Desc Main
                                   Document      Page 2 of 2

required to pay all claims in full, including the student loan claims or to mark the “Included” box

in section 1.3.




                                             Beverly M. Burden, Chapter 13 Trustee

                                             By:     /s/ Cheryl E. James
                                                     Cheryl E. James,
                                                     Attorney for Trustee
                                                     Ky. Bar ID: 88883
                                                     P.O. Box 2204
                                                     Lexington, KY 40588-2204
                                                     (859) 233-1527
                                                     notices@ch13edky.com


                                 CERTIFICATE OF SERVICE

        The foregoing was served via ECF on John C. Hayden, Esq. on August1, 2019.

                                             Beverly M. Burden, Chapter 13 Trustee

                                             By:     /s/ Cheryl E. James
                                                     Cheryl E. James,
                                                     Attorney for Trustee




                                                 2
